56 F.3d 83NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Gregory M. MERRIWEATHER, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 95-3062.
United States Court of Appeals, Federal Circuit.
May 16, 1995.

Before MAYER, RADER and SCHALL, Circuit Judges.
PER CURIAM.


1
Gregory M. Merriweather seeks review of the September 23, 1994 decision of the Merit Systems Protection Board, No. AT-0752930219-B-1, which dismissed his appeal for lack of jurisdiction.  We affirm.


2
We review the board's decision within strictly defined statutory limits.  5 U.S.C. Sec. 7703(c) (1988); see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.  Cir. 1984).  We must affirm the decision unless we determine that it was (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained without procedures required by law, rule or regulation having been followed; or (3) unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c).


3
him into treatment that it knew would not address his needs.  Indeed, the agency seems to have taken great pains to accommodate Merriweather short of removal.


4
We are persuaded that substantial evidence supports the board's determination that Merriweather voluntarily entered into the August agreement, that he understood that he was waiving his right to appeal agency action based on violation of the agreement, and that the agreement was not the product of bad faith or duress.  Having waived his right to challenge the removal action, Merriweather's appeal was properly dismissed.  See Stewart v. United States Postal Serv., 926 F.2d 1146, 1148 (Fed.  Cir. 1988); McCall v. United States Postal Serv., 839 F.2d 664, 666-69 (Fed.  Cir. 1988).